Citation Nr: 1454638	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-24 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome with chondromalacia patella.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome with chondromalacia patella.

3.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine strain.

4.  Entitlement to an initial disability rating in excess of 10 percent for right hip strain, status-post arthroscopy with surgical scars.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from August 1997 to August 2011.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, as relevant, granted service connection for:  right and left knee disabilities, assigning separate noncompensable ratings; a lumbar spine strain, assigning a noncompensable rating; and a right hip strain status-post arthroscopy with surgical scars, assigning a 10 percent rating; all ratings were assigned effective from August 7, 2011, the day after the Veteran's discharge from service.   

Thereafter, in a June 2013 rating decision, the RO increased from zero to 10 percent the ratings for the Veteran's right knee disability, left knee disability, and lumbar spine disability; effective from August 7, 2011.

In July 2013, the Veteran submitted additional evidence, along with a waiver of initial RO consideration received in the following month.

The issue of entitlement to an increased rating for the lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2013, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking entitlement to a rating higher than 10 percent for his service-connected right knee disability, and a rating higher than 10 percent for his service-connected left knee disability, and the Board received the request prior to the promulgation of a decision.

2.  The Veteran's service-connected right hip disability, status-post arthroscopy, is primarily manifested by pain on motion, stiffness, tenderness, a noncompensable degree of limited flexion or extension, and essentially well-healed surgical scarring; however, the Veteran suffered additional functional loss from weakness, numbness, and tingling, as well as limitations on walking and standing for between 10 and 30 minutes.  Limitation of abduction with motion is not lost beyond 10 degrees; the right hip is not ankylosed or flailed, and there is no impairment of the right femur.  


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to an increased rating for a right knee disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  The criteria are met for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to an increased rating for a left knee disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014). 

3.  The criteria are met for an initial disability rating of 20 percent for service-connected right hip strain, status-post arthroscopy with surgical scars.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251-5253 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Claims Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

As indicated, the Veteran perfected an appeal from an October 2011 rating decision that, in pertinent part, granted service connection for right and left knee disabilities, and assigned separate noncompensable ratings for each disability.  The June 2013 rating decision increased those disability ratings to 10 percent.  

However, on an "Appeal Election Form," received in July 2013, the Veteran wished to withdraw his appeal seeking increased ratings for right and left knee disabilities.  Once the Board received the Veteran's statement withdrawing these knee claims, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002).


Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran's right hip disability claim on appeal here arose from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist him in fulfilling developing the evidence concerning his claim. This duty includes assisting him in the procurement of records and, when necessary, providing an examination. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains the Veteran's service treatment records (STRs), his post-service VA and private medical evaluation and treatment records, and statements provided by the Veteran and his representative in support of the claim.  VA afforded the Veteran VA compensation examinations to determine the current nature and etiology of the right hip disability in 2011 and 2013.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  No further notice or assistance to him with these claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
Claim for a Higher Rating - Right Hip Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

There is a general rule against the "pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the Board acknowledges that a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Limitation of motion of the hip is rated under Diagnostic Codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a (2002).  

The RO assigned a 10 percent rating for right hip strain, status-post arthroscopy with surgical scar, effective from August 7, 2011, pursuant to Diagnostic Code 5251.  

For limitation of extension of the thigh, where extension is limited to 5 degrees, a maximum 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5251. 

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent rating is assigned; where flexion is limited to 30 degrees, a 20 percent rating is assigned; where flexion is limited to 20 degrees, a 30 percent rating is assigned; and where flexion is limited to 10 degrees, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 10 percent rating is assigned for limitation of adduction where the legs cannot be crossed. Id.  A 20 percent rating is assigned for limitation of abduction with motion lost beyond 10 degrees. Id.

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees. 38 C.F.R. § 4.71a, Plate II. 

Other diagnostic codes pertinent to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint), and Diagnostic Code 5255 (impairment of the femur).  38 C.F.R. § 4.71a.

In this case, the record reflects that, during service, the Veteran received treatment on multiple occasions for right hip and groin pain, for which he eventually underwent arthroscopic labrum tear repair, right hip, in March 2011.  Post-operative diagnoses were right hip femoral acetabular impingement, right hip chondromalacia, and right hip symptomatic labral tear.

In July 2011, VA afforded the Veteran a pre-discharge medical examination in connection with his service connection claim.  

According to the July 2011 VA orthopedic examination report, the Veteran reported constant pain in his right hip, as well as stiffness, weakness, numbness, and tingling.  He favored his right leg when walking.  The Veteran reported "popping in his hip" and that his activities of daily living are slowed by hip symptoms.  In addition, the Veteran reported functional impairment of limited walking and standing 10 minutes.  He described his symptoms as waxing and waning, increased by running and stepping wrong.  The examiner detected no hip asymmetry, tenderness, or swelling.  Circumferential measurements above the patella were symmetrical, suggesting no muscle atrophy.  Muscle strength testing of the right hip was normal, as was the sensory examination.  Flexion of the right hip was from zero to 125 degrees.  Extension of the right hip was from zero to 20 degrees.  Adduction was from zero to 25 degrees, and abduction was from zero to 45 degrees.  External rotation of the right hip was from zero to 60 degrees, and internal rotation was from zero to 40 degrees.  The examination did not suggest any hip instability.  There was no evidence of right hip crepitus, impingement, weakness, or spasms.  There was objective evidence of pain on extreme ranges of right hip motion.  Repetitive use testing reflected no additional loss of joint function due to pain, weakness, fatigue, or incoordination.  The examiner noted that x-rays of the Veteran's right hip taken in April 2011 showed no significant pathology.  Final diagnosis was right hip strain.

According to the July 2011 general medical examination report, the surgical scars on the right hip was superficial and measured 1 cm x 1 cm, with no depth.  It was not painful.  There were no signs of skin breakdown, inflammation, edema, or keloid formation.  The scar skin was not indurated or inflexible, and its contour was not elevated or depressed upon palpation.  The scarring was not adherent to underlying tissue.  There was no hypo- or hyper-pigmentation.  There was no underlying soft tissue loss, disfigurement, or any other disabling effect.  

A February 2012 outpatient treatment record shows a report of right hip stiffness at times with denial of decreased range of motion. Physical examination found mild weakness no limitation of motion. The examiner noted mild right lower extremity weakness, compensated for with episodic stiffness.

In May 2013, VA afforded the Veteran an additional examination to determine the current nature and severity of his right hip disability.  The Veteran reported he has chronic pain in the right hip, increased with walking 2 blocks, and standing over 30 minutes.  Range of right hip/ thigh motion was recorded as follows:  flexion was to 110 degrees, with objective evidence of pain beginning at 90 degrees; extension was greater than 5 degrees, with objective evidence of pain beginning at 0 degrees; abduction was not lost beyond 10 degrees; adduction was not limited such that the Veteran could not cross his legs; and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation in range of motion of the right hip or thigh after repetitive-use testing.  The Veteran's functional impairment in the right hip and thigh consisted of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Upon palpation of the right hip, there was evidence of localized tenderness.  There was no right hip ankylosis, malunion, nonunion, or flail joint.  There was no leg length discrepancy.  There was no functional impairment of the right leg such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays showed no significant degenerative change.  There was no evidence of joint effusion, dislocation, or fracture.  The examiner indicated that the Veteran's right hip surgical scarring was not painful or unstable, and the total square of the scarring was not greater than 39 sq. centimeters.  Diagnosis was right hip recurrent subluxation, status-post surgical stabilization, with residuals.

The RO assigned the current 10 percent rating for right hip disability based on evidence of painful motion limited to a noncompensable degree, pursuant 38 C.F.R. § 4.59 which recognizes painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

A rating higher than 10 percent is not warranted for the right hip disability under Diagnostic Code 5251 for limitation of extension because 10 percent is the maximum rating assignable under that diagnostic code.  

A higher rating is not warranted under Diagnostic Code 5252 because the evidence does not show right hip flexion limited to 30 degrees.  During the appeal period, flexion of the Veteran's right thigh has been no worse than 110 degrees, as reflected on the May 2013 VA examination report.

In addition, limitation of abduction with motion loss beyond 10 degrees has not been demonstrated to support a higher rating of 20 percent under Diagnostic Code 5253 at any time during the appeal period.  Indeed, during the July 2011 VA examination the Veteran was able to abduct his right hip to 45 degrees, and the May 2013 VA medical examiner specifically indicated that the Veteran's abduction was not lost beyond 10 degrees.  

The Board has considered whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination and finds that it is.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Therefore, given the above evidence, the Board finds that the Veteran suffers additional functional loss from stiffness, weakness, numbness, and tingling, as well suffering limitations on walking and standing for between 10 and 30 minutes.  Thus, this more closely approximates right hip flexion limited to 30 degrees, warranting a 20 percent initial rating. 

The Board also considered the applicability of other diagnostic codes pertinent to the hip/thigh, but absent evidence of ankylosis of the right hip, a flail right hip joint, or impairment of the femur with moderate hip disability, Diagnostic Codes 5250, 5254, and 5255 are not for application.  The May 2013 VA examination affirmatively indicated the absence of the above-noted manifestations.  There are no other applicable rating criteria pertaining to impairment of the hip and thigh.

The Board, however, recognizes the arthroscopic scarring on the right hip which is encompassed in the service-connected right hip disability and has considered the applicable criteria for rating skin disorders.    

Diagnostic Code 7802 rates scars, not of the head, face, or neck that are superficial and nonlinear, and the only available rating under such code is 10 percent for an area or areas of scarring of 144 square inches (929 square centimeters).  38 C.F.R. § 4.118 (2014).  In addition, Diagnostic Code 7804 rates unstable or painful scars and provides a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating for three or four scars that are unstable or painful; and a 30 percent rating for five or more scars that are unstable or painful.  38 C.F.R. § 4.118 (2014).  

The medical evidence reflects that the Veteran's right hip scars are essentially well-healed.  They are described as superficial, not painful, and not unstable.  They do not cover a total area of 929 square centimeters inches, and do not otherwise cause any functional impairment or functional loss.  Therefore, no compensable residuals associated with the scars are shown and no separate rating for the scarring is warranted.

There is no basis to support an initial rating higher than 20 percent for the Veteran's service-connected right hip disability during the appeal period.  No staged ratings are appropriate and the Veteran is entitled to an initial 20 percent rating for his service-connected right hip disability.  

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's right hip disability is evaluated by rating criteria, which account for painful motion, limited flexion and extension, ankylosis, and impairment of the thigh, hip joint, and the femur, taking into account any additional functional loss caused by pain and weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. In addition, the right hip disability is further evaluated under Diagnostic Codes 7802 and 7804 account for any scar residuals.  

Thus, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right hip disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2014). 

In short, the Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun, 22 Vet. App. at 111. 

The record also reflects that the Veteran is currently employed by the post office on a part-time basis.  According to the May 2013 VA examination report, the Veteran's right hip disability does not impact his ability to work and he is able to handle his job sorting mail.  Thus, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

The appeal seeking entitlement to a higher rating for service-connected right knee disability is dismissed.

The appeal seeking entitlement to a higher rating for service-connected left knee disability is dismissed

An initial rating of 20 percent for service-connected right hip disability is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Further development is necessary with respect to the increased rating claim for the service-connected lumbar spine disability.  The Veteran last underwent a VA compensation examination of the lumbar spine in May 2013, but certain aspects of the examination report are inadequate for rating purposes.

Lumbar spine disabilities may be rated under the General Rating Formula for diseases and Injuries of the Spine set forth in 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242, as well as the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes found in Diagnostic Code 5243. 

The clinical findings provided in the May 2013 examination report address the criteria under the General Rating Formula, but do not address the Formula for Rating IVDS based on incapacitating episodes pursuant to Diagnostic Code 5243.  The May 2013 examination report indicates that the Veteran does not have IVDS in the lumbar spine, and as a result the frequency and duration of any incapacitating episodes in any 12-month period were not indicated.  However, the Board observes that the examiner noted that the Veteran has degenerative disease of the lumbar spine, but did not specify whether degenerative disease (i.e., IVDS) is included in the diagnosis.  At any rate, the Veteran submitted additional private medical evidence in July 2013 which reflects a diagnosis of disc disease.  Specifically, a January 2013 private MRI scan report shows evidence of mild bilateral neural foraminal narrowing at the L4-L5, and L5-S1 levels.  Consequently, an addendum is needed concerning the nature and severity of the Veteran's IVDS of the lumbar spine.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file any outstanding VA medical records, dated from June 2013 to the present.

2.  Thereafter, return the claims file to the examiner who performed the May 2013 VA examination of the lumbar spine for compensation purposes and request an addendum.  If, for whatever reason, this examiner is no longer available to provide an addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion.

a).  Although an additional review of the claims file is imperative, the examiner's attention is called to a January 2013 private MRI report from Touchstone Imaging - Fossil Creek, showing bilateral foraminal narrowing in the lumbar spine (see Virtual VA documents, received July 29, 2013).  

b).  Then, the examiner is asked to clarify whether the Veteran has IVDS of the lumbar spine, and if so, comment on the frequency and duration of any incapacitating episodes in the past year (meaning periods of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician or treatment by a physician).

3.  Finally, readjudicate the increased rating claim for lumbar spine disability.  If this claim is not granted to the Veteran's satisfaction, send him and his accredited representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


